IN THE SUPREME COURT OF TEXAS

                                 No. 10-1011

                             IN RE SARAH KOVICH

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's agreed emergency motion for  temporary  relief,  filed
December 13, 2010, is granted.  The  December  16,  2010  trial  setting  in
Cause No. 10-16367-R, styled In the  Interest  of  P.J.  and  N.J.K.,  Minor
Children, in the 254th District Court of Dallas  County,  Texas,  is  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 14, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk